Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 1
                                                          Page
                                                            of 201 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 2
                                                          Page
                                                            of 202 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 3
                                                          Page
                                                            of 203 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 4
                                                          Page
                                                            of 204 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 5
                                                          Page
                                                            of 205 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 6
                                                          Page
                                                            of 206 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 7
                                                          Page
                                                            of 207 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 8
                                                          Page
                                                            of 208 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 9
                                                          Page
                                                            of 209 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 10
                                                          Page
                                                             of 20
                                                                10 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 11
                                                          Page
                                                             of 20
                                                                11 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 12
                                                          Page
                                                             of 20
                                                                12 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 13
                                                          Page
                                                             of 20
                                                                13 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 14
                                                          Page
                                                             of 20
                                                                14 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 15
                                                          Page
                                                             of 20
                                                                15 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 16
                                                          Page
                                                             of 20
                                                                16 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 17
                                                          Page
                                                             of 20
                                                                17 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 18
                                                          Page
                                                             of 20
                                                                18 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 19
                                                          Page
                                                             of 20
                                                                19 of 20
Case 2:19-cv-00874-GMN-GWF
     Case 2:19-cv-00874 Document
                            Document
                                 1-2 Filed
                                      7-2 05/23/19
                                           Filed 05/24/19
                                                     Page 20
                                                          Page
                                                             of 20
                                                                20 of 20
